Opinion issued August 12, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-07-00557-CR 
———————————
JOSHUA
CRAIGE LEHMAN, Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the 405th District Court  
 Galveston County,
Texas

Trial Court Case No. 06CR3463 
 

 
MEMORANDUM OPINION
          Appellant, Joshua Craige Lehman,
pleaded no contest to the offense of online solicitation of a minor without plea
bargain agreement with the State.  After
a pre-sentence investigation hearing, the trial court assessed punishment at
confinement for 10 years.  Appellant gave
notice of appeal.[1]  We affirm.
          Appellant’s counsel on appeal has filed a brief stating
that the record presents no reversible error, that the appeal is without merit
and is frivolous, and that the appeal must be dismissed or affirmed.  See
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, (1967).  The brief meets the requirements of Anders by presenting a professional
evaluation of the record and detailing why there are no arguable grounds for
reversal.  Id. at 744, 87 S. Ct. at 1400; see
also High v. State, 573 S.W.2d 807, 810 (Tex. Crim. App. 1978).
          Counsel represents that he has served a copy of the brief
on appellant.  Counsel also advised
appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App.
1991).  More than 30 days have passed,
and appellant has not filed a pro se brief. 
Having reviewed the record and counsel’s brief we agree that the appeal
is frivolous and without merit and that there is no reversible error.  See
Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).
          We affirm the judgment of the trial court and grant
counsel’s motion to withdraw.[2]  Attorney Greg Russell must immediately send the
notice required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of
that notice with the Clerk of this Court.
PER CURIAM
Panel
consists of  Justices Keyes, Sharp, and
Massengale.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
              Hon.
Wayne J. Mallia presided.  Trial counsel
were John Petruzzi for       appellant and
Bill Reed for the State.  Greg Russell
filed the Anders brief.    Appellant
did not file a response to his counsel’s brief.
 


[2]               Appointed counsel still has a duty to inform appellant
of the result of this        appeal and
that he may on his own, pursue discretionary review in the Texas     Court of Criminal Appeals.  See
Bledsoe v. State, 178 S.W.3d 824, 826-27        (Tex.
Crim. App. 2005).